                                                                                   FILED
                                                                                IN.CLERK'S OFFIC
                                                                            US DISTRICT COURT E.


UNITED STATES DISTRICT COURT                                                ■k         12 2013 \aV( !
EASTERN DISTRICT OF NEW YORK

                                                                            gROOKLYN OFFICE
LOIS SACKS,

                                    Plaintiff,
                                                         MEMORANDUM & ORDER
                     -against-
                                                         2:12-cv-6338 (ENV) (SIL)
DEUTSCHE BANK NATIONAL TRUST
COMPANY as Indenture Trustee for American
Home Mortgage Investment Trust 2006-3,
AMERICAN HOME MORTGAGE
CORPORATION, AHM SV,INC., AMERICAN
HOME MORTGAGE SERVICING,INC.,
MERSCORP HOLDINGS,INC., FEDERAL
DEPOSIT INSURANCE CORPORATION,JOHN
DOES I-IO, and OCWEN LOAN SERVICING,
LLC,

                                    Defendants.


DEUTSCHE BANK NATIONAL TRUST
COMPANY as Indenture Trustee for American
Home Mortgage Investment Trust 2006-3, and
OCWEN LOAN SERVICING,LLC,

                         Third-Party Plaintiffs,

                     -against-

ROBERT SACKS,

                         Third-Party Defendant.



VITALIANO, D.J.

      Plaintiff Lois Sacks brought this quiet title action against Deutsche Bank National Trust

Company ("DBNTC"), naming American Home Mortgage Corporation, AHM SV, American

Home Mortgage Servicing, MERSCORP Holdings, the FDIC, and ten John Does as co-

defendants. (Compl., ECF No. 1). Ocwen Loan Servicing, LLC ("Ocwen") would later appear
as a co-defendant. (See, e.g.. Answer, ECF No. 12). The action arises from a note and mortgage

on one of Sacks's properties, located at 72 Becky's Path, Bridgehampton, NY 11932(the

"Becky's Path Property"). (Compl. H 1). Sacks seeks a declaration that the note and mortgage

are invalid and that defendants have no claim to the property. She also seeks an order(1)

cancelling or reforming all records of the note and mortgage and (2)awarding title and final

possession of the property to her. (Id. UK 40-42,45, 52, 58-59). Defendants counterclaimed for

breach of contract, account stated, unjust enrichment, equitable mortgage, fraudulent transfer,

and declaratory judgment. (Am. Answer, ECF No. 80). As third-party plaintiff, Ocwen

impleaded Lois Sacks's son, Robert Sacks,' as well as Fidelity National Title Insurance

Company ("Fidelity") and Ira Kahn. Ocwen brought claims of breach of contract, fraud, unjust

enrichment, indemnification, contribution, and declaratory judgment. (Answer, ECF No. 12). It

subsequently voluntarily dismissed its claims against Fidelity and Kahn. (Notice of Voluntary

Dismissal, ECF No. 46). On top of these claims, DBNTC brought third-party claims against

Robert Sacks and Fidelity. After dismissing its claims against Fidelity, DBNTC still maintains

claims ofcommon law fraud and breach of contract against Robert Sacks. (Notice of Voluntary

Dismissal, ECF No. 85).

        Trial before the Court(Wexler, J.), sitting without a jury, began on August 15, 2017 and

concluded the following day. Sacks and DBNTC each submitted proposed findings of fact and

conclusions of law. After the case was reassigned, upon the death of Judge Wexler, the parties

agreed not to call additional witnesses or to retry the case but, rather, consented to decision

resting upon the closed record. (Stipulation, ECF No. 117). Pursuant to Rule 63 ofthe Federal



'For ease of reference, because Robert Sacks and his mother are both parties to this lawsuit, he
will be referred to as "Robert" and his mother as "Lois."
Rules of Civil Procedure, the Court now certifies that it is familiar with the record and may

decide the case without prejudice to the parties. Having considered the testimony, the exhibits

received in evidence, and the arguments of counsel, this Memorandum and Order, pursuant to

Rule 52 of the Federal Rules of Civil Procedure, constitutes the Court's findings offact and

conclusions of law.


                                          Findings of Fact


        At the time of trial, Lois Sacks was 81 years old. (Tr. at 19).^ Her husband, Ira, died in

2001. {Id.). Lois now lives by herself. {Id.). She has three sons: Evan, Kenneth, and Robert.

{Id.). Education for both Lois and Robert ended with high school graduation, and neither has

worked for 30 years. {Id. at 20-21). Robert has attention-deficit/hyperactivity disorder and a low

IQ. {Id. at 20). Notwithstanding her obvious awareness of these conditions, for many years,

Lois allowed him check signing power over her accounts. {Id. at 45). Separately, she continues

to give him $3,000 each month. {Id. at 44). Lois made provision for her son even beyond that.

When Robert was arrested by federal authorities for a series offraud crimes, she paid his bail and

legal fees. {Id. at 42). It was not until January 2006 that she revoked his check signing power.

{Id. at 33, 84-85).

        Lois purchased the Becky's Path Property on July 28, 1998. (Pl.'s Ex. 2). On June 26,

2006, Robert executed a promissory note in the amount of$805,000 and a mortgage on the

property, purporting to act as attomey-in-fact for his mother, who is listed as the borrower.

(Defs.' Exs. A5, A6). DBNTC is the current holder ofthe note and mortgage. (Pretrial

Stipulation H 3, ECF No. 108). Ocwen is the current servicer ofthe mortgage. (Tr. at 106-07).




^ References to "Tr." denote references to the trial transcript.
At the closing, Robert presented his driver's license,(Tr. at 159-66), as well as a power of

attorney in his favor(the "POA"), dated June 22, 2006, with Lois as the stated principal. (Defs.'

Ex. A26). The POA purported to be notarized by Ira Kahn and witnessed by Dennis Medeco and

Santos Becker.^ {Id.). By its terms, it authorized Robert to execute a promissory note and a

mortgage encumbering the Becky's Path Property. {Id.). At trial, Lois denied signing the POA,

(Tr. at 70-71), but also denied that Robert forged the POA,{id. at 70).

       The plot in the tale of Lois's purported signature on the POA would thicken. Lois

testified that she suffers from arthritis in her fingers, is ambidextrous, signs different documents

with different hands(which is normally penmanship altering), and always varies her signature.

{Id. at 53-54). At trial, her counsel did not call a handwriting expert, the professed notary, or

either of the persons who signed as witnesses to the POA. Detective Bradford Stephenson,

formerly ofthe United States Secret Service and now ofthe Broward County Sheriffs Office,

did testify that, while conducting a mortgage fraud investigation, he learned that Ira Kahn's

notary stamp had been stolen and was used on several falsified mortgage documents. {Id. at

205). However, in the absence oftestimony about how Detective Stephenson learned this or

testimony from Kahn himself, the Court is unable to place significant weight on this assertion,

much less to find that Kahn's notary stamp had, in fact, been stolen. Therefore, as will be

elaborated in the conclusions of law, infra, the Court finds that Lois signed the POA running to

Robert's favor.




^ It is notable that the name Santos Becker is very similar to the name of Sandy Becher, an
attorney connected to Robert Sacks, and if this represents a misspelling of Becher's name, it
would strongly suggest that the POA was forged. However, despite presenting selections from
Becher's deposition testimony, nothing in that testimony or elsewhere in the record addresses
Becher's involvement with the POA or speaks to whether there was or was not a separate person
named Santos Becker who witnessed the document.
       After it was executed but before the closing, the POA received the approval ofthe

originating lender, American Broker's Conduit("ABC"). {Id. at 143:17-23, 149:2-20). The

original POA was in possession of the lender's representative, Mary Mark, at the closing. {Id. at

143:4-6). Mark followed standard procedures during the closing, providing all relevant

documents to Robert Sacks and providing him an explanation of each document. {Id. at 148:2-9,

150:2-10). Mark signed the mortgage and the HUD-1 settlement statement, witnessing Robert's

signature. (Def.'s Ex. A6, A26: Tr. at 150-152). Robert signed the mortgage, note, HUD-1

settlement statement, and loan application as "Lois Sacks by Robert Sacks her attorney in fact"

where a signature was required and initialed "LS by RS" where initials were required. (Tr. at

122:7-24; PL's Ex. 6; Def.'s Exs. A5, A6). The signature affidavit was executed by Robert

Sacks in the same manner. (PL's Ex. 9). Lisa Gadzinsky was present at the closing on behalf of

a title insurance company that served as the title closer. (Tr. 152:5-9). She notarized Robert's

signature on the mortgage as attorney-in-fact for his mother, Lois. {Id.\ Def.'s Ex. A26). The

mortgage was recorded in the Records Office ofthe Suffolk County Clerk on July 27,2006.

(Def.'s Ex. A6). Pursuant to the terms ofthe note and the mortgage, payments were due on a

monthly basis, starting on October 1, 2006, each in the amount of$2589. (Def.'s Exs. A5, A6).

It is uncontested that payments were made from October 2006 through February 2009. (Tr. at

118:7-17).

       After the required documents were signed, Mark authorized the transfer ofthe loan

proceeds from ABC to Lois. {Id. at 152:11-23,156:5-159:14). Ofthe $805,000 total loan

proceeds,$756,153 was the amount to be realized by her, after deducting closing costs. {Id. at

152:10-23). On June 30, 2006, Mark received a fax from an employee of Juice Wireless, Inc., a

startup company in which Robert was involved. (Defs Ex. A22). The fax instructed Mark — at
the direction of Sandy Becher, an attorney who Robert knew and Lois had encountered - to wire

$750,000 to the account of Juice Wireless, Inc. (Jd.). It was a matter of dispute among the

parties whether Lois, herself, planned to invest in the startup. In any event, the record establishes

that the funds were transferred to Juice Wireless in accordance with this request, and the

remaining $6153 was transferred to Becher. (Def.'s Exs. A16, A26).

       Moving forward, payments were made on the mortgage loan from October 2006 to

February 2009. (Def.'s Ex. A43). With its nonpayment, the loan fell into default on March 1,

2009. (Tr. at 118:7-17). Thereafter, plaintiff has failed to pay the loan balance, interest, late

fees, attorney's fees, costs of collection, or any other charges that default triggers perforce ofthe

loan agreement. {Id.\ Def.'s Ex. A43). Two notices, dated February 17, 2009 and July 22, 2010,

were sent to plaintiff, advising her ofthe default. (Def.'s Ex. A29; Tr. at 121-29). These notices

were received by Lidia Mooney, who handled Lois's financial affairs, including her bills and

income. (Tr. at 47:17-20, 81:12-13, 86:22-24). Mooney testified that she informed Lois ofthese

notices. {Id. at 86:18-20). As of August 9,2017,the total amount due on the mortgage loan,

exclusive of attorney's fees, was $1,216,304.09. (Def.'s Ex. A28).

                                         Conclusions of Law


1.      Enforceabilitv of the Mortgage

        Although it is true that if a document essential to a valid mortgage has been forged, then

the mortgage is unenforceable,see Jiles v. Archer, 116 A.D.3d 664,983 N.Y.S.2d 283(2d Dep't

2014), plaintiff must first establish that the signature on the POA was forged. "Under New York

law,'[wjhere a document on its face is properly subscribed and bears the acknowledgement of a

notary public, there is a "presumption of due execution, which may be rebutted only upon a

showing of clear and convincing evidence to the contrary.'"" Leser v. U.S. Bank Nat'I Ass'n,
No. 09-CV-2362(KAM)(MDG),2012 WL 4472025, at *7(E.D.N.Y. Sept, 25,2012)(alteration

in original)(quoting Chianese v. Meier, 285 A.D.2d 315, 320,729 N.Y.S.2d 460(1st Dep't

2001), affdas modified, 98 N.Y.2d 270,774 N.E.2d 722, 746 N.Y.S.2d 657(2002)). Given the

strength of this presumption,"[sjomething more than a bald assertion offorgery is required to

create an issue of fact contesting the authenticity of a signature." Beitner v. Becker, 34 A.D.3d

406, 408, 824 N.Y.S.2d 155(2d Dep't 2006)(quoting Banco Popular N. Am. v. Victory Taxi

Mgmt., 1 N.Y.3d 381, 384, 806 N.E.2d 488, 884 N.Y.S.2d 480(2004));           also HSBCBank,

USA V. Hagerman, 130 A.D.3d 683,684, 11 N.Y.S.3d 865 (2d Dep't 2014)(citing Banco

Popular, 1 N.Y.3d at 384; Beitner, 34 A.D.3d at 408). Indeed, New York courts have stressed

that to overcome the presumption of due execution, proof offorgery must be "so clear and

convincing as to amount to a moral certainty." Kanterakis v. Minos Realty I, LLC, 151 A.D.3d

950,951, 55 N.Y.S.3d 452(2d Dep't 2017)(quoting Beshara v. Beshara, 51 A.D.3d 837, 838,

858 N.Y.S.2d 351 (2d Dep't 2008)).

       Against this backdrop so unfriendly to challenge, the primary record evidence offered in

support of Lois's claim that her signature was forged is her uncorroborated assertion. Alone,

Lois's "say so" falls woefully short of meeting the standard New York law demands because

"[t]he unsupported testimony of an interested witness is insufficient to overcome the

presumption of due execution," Osborne v. Zornberg, 16 A.D.3d 643,644,792 N.Y.S.2d 183

(2d Dep't 2005). Plaintiff does protest further that she was living in New York when the PGA

was executed in Florida. {See Tr. at 18). Nonetheless, testimony that a plaintiff was not present

when a notarized document was signed is a disavowal of the signature in different words and has

been held insufficient to overcome the presumption of due execution, particularly when that

testimony is offered by the plaintiff herself. See, e.g.. Son FongLum v. Antonelli, 102 A.D.2d
258, 261,476 N.Y.S.2d 921 {2d Dep't 1984), affd,64 N.Y.2d 1158,480 N.E.2d 347,490

N.Y.S.2d 733(1985).

       Plaintiff did also proffer a former Secret Service agent's testimony that Ira Kahn's notary

stamp had been stolen,(Tr. at 205), but this testimony, which vaguely referred to what the agent

learned during a prior investigation, was mere hearsay and failed to establish that the allegedly

stolen stamp was used on the POA. Notably, Lois failed to call Kahn himself as a witness to

testify as to whether he notarized her signature, and further failed to call either of the witnesses

to the signature. Most significantly, the absence ofthese witnesses is unexplained. The need to

call at least one was critical. Nor was it to be perhaps ameliorated by plaintiff calling and

attempting to qualify a handwriting expert who might have been able to opine on any deviations

between Lois's signature and the signature on the POA. Setting aside the absence of a

handwriting expert, the unexplained, unameliorated absence ofthe witnesses to the signing,

known to plaintiff from the face ofthe POA,is deafening and powerful. The Court infers, given

that plaintiff has made no showing as to their unavailability, that they were not called because

their testimony would not have been helpful to plaintiff.

        The proof, of course, was not limited to testimony. The trial exhibits included a copy of

the POA,(Pi's Ex. 6), and an image of Lois's driver's license, which bears her signature,(Def.'s

Ex. A9). The Court's lay comparison of the signatures reveals slight differences between the

two signatures. Given the Court's lay experience that the signatures of others known to the Court

often vary, the fact that the two purported signatures of plaintiff examined by the Court exhibit

differences hardly leads to the conclusion that the signature on the POA is a forgery, particularly

in light of Lois's testimony that she is ambidextrous and suffers from arthritis, leading her to sign

documents with different hands on different occasions,(Tr. at 53:9-54:3). In fact, referring to
her signature, Lois admitted,"Anyway I do it, it's never the same." {Id. at 54:3). In these

circumstances, especially, a mere comparison of the POA and the driver's license does not

produce credible evidence sufficient to overcome the presumption that the POA was duly

executed. In sum, with respect to the challenge to Lois's signature on the POA,the mortgage is

valid and enforceable because Lois has failed to rebut the presumption that her notarized

signature on the POA is authentic.

        Ultimately, the signature challenge is the only challenge. Neither party has suggested

that the mortgage was defective for any reason other than the alleged forgery ofthe POA,and

neither party has argued that the POA is facially insufficient to grant Robert the power to execute

the mortgage. Because plaintiffs sole argument for relief is that the signature on the POA was

forged, she has failed to establish her entitlement to the relief she requests. She is not entitled

either to the Becky's Path Property free and clear of the mortgage or to a declaration that the note

and mortgage are unenforceable.

11.     Counterclaims


        DBNTC has interposed a variety of counterclaims arising from the failure of Lois to pay

amounts due on the mortgage loan. Specifically, DBNTC brings counterclaims for breach of

contract, account stated, unjust enrichment, equitable mortgage, and fraudulent transfer.

        Contractual breach, under New York law, requires a showing of"(i) the formation of a

contract between the parties;(ii) performance by the [counterclaim] plaintiff;(iii) failure of

[counterclaim] defendant to perform; and (iv) damages." Johnson v. Nextel Commc'ns, Inc., 660

F.3d 131, 142(2d Cir. 2011)(citing Eternity Global Master Fund Ltd. v. Morgan Guar. Trust

Co. ofN.Y., 375 F.3d 168, 177(2d Cir. 2004)). To cut to the chase, in any event, the disposition

of plaintiffs claims, perforce, is founded on the existence of a valid contract. Moreover, that we
are here at all rests on the failure of plaintiff, as counterclaim defendant, to make required

payments on the contracted loan. (See Payment Reconciliation History, Def.'s Ex. A43). That

payments were not made, of course, constituted a breach ofthe loan agreement,(see Def.'s Exs.

A5, A6), and DBNTC is, therefore, entitled to contract damages. Resultingly, the Court need not

consider DBNTCs claim for account stated because any contract damages will include the

amounts stated on the various loan statements and notices sent to plaintiff.

        As to an award of compensation, DBNTC is entitled to contract damages in the amount

of$1,690,703.59. This sum includes the amount due on the mortgage, $1,216,304.09. (Def.'s

Ex. A28). The total award also includes attorney's fees, pursuant to a provision of the note that

gives DBNTC "the right to be paid back by [plaintiff] for all of its costs and expenses in

enforcing this Note ... includ[ing], for example, reasonable attorneys' fees." (Def.'s Ex. AS ^

7(E)). Also operative is a similar provision in the mortgage. (Def.'s Ex. A6 H 9). Indeed, the

parties' "intention to provide counsel fees as damages for a breach of contract... is

unmistakably clear from the language of the contract," and the Court may, as a consequence,

award fees, despite "the accepted policy that parties are responsible for their own attorneys'

fees." Oscar Gruss & Son, Inc. v. Hollander^ 337 F.3d 186, 199(2d Cir. 2003)(internal

quotation marks omitted). DBNTC has submitted uncontested invoices and affidavits indicating

that it has incurred total attorney's fees in the amount of $474,399.50, comprising $195,503.33 in

pretrial attorney's fees and $278,896.17 in fees connected to trial and post-trial matters. (Def.'s

Ex. J; Aff. of Legal Services, ECF No. 114-1). The Court finds these fees to be reasonable in
light of the length and extent of this litigation. Plaintiff has not disputed the enforceability ofthe
fees provision, the amount offees incurred by DBNTC,or the reasonableness ofthose fees.
Therefore, DBNTC is entitled to contract damages in the amount of $1,690,703.59.



                                                  10
       Next, more in the nature of housekeeping, given the existence of a written contract,

DBNTC may not prevail on its claims of unjust enrichment and equitable mortgage. In fact, both

were pleaded in the alternative, and, given the Court's determination on the breach of contract

claim, they are deemed discontinued.

       In a similar way,DBNTC's fraudulent transfer claim falters substantively but without

practical impact. Under New York law, a conveyance is fraudulent when "made ... with actual

intent, as distinguished from intent presumed in law,to hinder, delay, or defraud either present or

future creditors." N.Y. Debt.& Cred. Law § 276. DBNTC alleges that Lois transferred the

proceeds ofthe mortgage to Robert, Juice Wireless, and JP Servicing with the intent of not

repaying DBNTC's predecessor in interest and claims that this constituted a fraudulent transfer.

In support of its allegation, DBNTC invokes evidence it adduced regarding prior mortgage

frauds, allegedly involving Lois and Robert. However, the evidence is as consistent with Lois's

naively supporting her son in his business activities, which turned out to be fraudulent, as it is

with her deliberately participating in the frauds. Moreover, at least one investigation into the

prior frauds concluded that Lois was a victim rather than a perpetrator. (Tr. at 183:12-24,214:2-

7). Consequently, DBNTC has failed to establish sufficient evidence of plaintiffs intent to

defraud, particularly with respect to the subject mortgage. Its fraudulent transfer claim cannot

succeed. Furthermore, given the core finding that Lois breached her contract with DBNTC,any

relief for the allegedly fraudulent transfer would be duplicative.

       Playing out the string, DBNTC may not prevail on its demand for a declaratory judgment

in the teeth of the actual coercive relief awarded. A declaratory judgment action "cannot be

maintained [when] it parallels the other claims and merely seeks a declaration of the same rights

and obligations." Campione v. Campione,942 F. Supp. 2d 279, 285 (E.D.N.Y. 2013)(citations



                                                 11
omitted); accord Smith v. Metro. Prop. & Liab. Ins. Co.,629 F.2d 757,760(2d Cir. 1980)(citing

Necchi S.p.A. v. Necchi Sewing Macks. Sales Corp., 348 F.2d 693,696(2d Cir. 1965))."* The

Court's holding on the breach of contract claim, of course,"necessarily entail[s] a finding by this

Court," Campione,942 F. Supp. 2d at 285,that Sacks breached the contract, which is precisely

the declaration that DBNTC sought,(Answer ^ 32). Because DBNTC's "declaratory judgment

claim seeks resolution of legal issues that [were], of necessity, resolved in the course ofthe

litigation of the other causes of action ... the claim is duplicative in that it seeks no relief that is

not implicitly sought in the other causes of action." Sofi Classic S.A. de C. V. v. Hurowitz,444 F.

Supp. 2d 231, 249(S.D.N.Y. 2006). As a result, DBNTC is not entitled to a declaratory

judgment.

III.    Third-Party Claims

        DBNTC impleaded Robert Sacks, alleging fraud and breach of contract. Because the

Court concludes that Lois Sacks authorized the power of attorney and thereby empowered

Robert Sacks to execute a mortgage on the Becky's Path Property, the third-party claims may not

succeed. That conclusion is compelled by controlling New York law, which provides that a

claim ofcommon law fraud will be established if a plaintiff can prove "(1)a misrepresentation or

a material omission offact which was false and known to be false by defendant,(2) made for the

purpose of inducing the other party to rely on it,(3)justifiable reliance ofthe other party on the




^ Although "[t]he existence of another adequate remedy does not preclude a declaratory
judgment that is otherwise appropriate," Fed. R. Civ. P. 57, Second Circuit precedent clearly
allows a district court to decline to hear a declaratory judgment claim when a duplicative claim
has also been brought. Courts may sustain the declaratory judgment claim when,for example,
the declaratory judgment is necessary to prevent future multiplicitous litigation, see, e.g., Pateley
Assocs. I, LLC V. Pitney Bowes, Inc., 704 F. Supp. 2d 140, 151-52(D. Conn. 2010), but there is
no indication that such litigation would follow here.


                                                   12
misrepresentation or material omission, and (4)injury." Premium Mortg. Corp. v. Equifax, Inc.,

583 F.3d 103, 108(2d Cir. 2009)(quoting Lama Holding Co. v. Smith Barney Inc., 88 N.Y.2d

413, 421,668 N.E.2d 1370, 646 N.Y.S.2d 76(1996)).

       In pursuit ofthis goal, DBNTC alleges that Robert Sacks misrepresented that he

possessed a valid power of attomey permitting him to execute the mortgage on Lois Sacks's

behalf. As DBNTC admits, this claim could have succeeded only if the Court had found that the

power of attomey was forged. Just the opposite obtained: a validation of the POA. In line with

that finding, then, DBNTC cannot establish the first element offraud. Consequently,judgment

for Robert on the claim ofcommon law fraud is warranted. For the same reason, DBNTCs third

party claim for breach of contract fails. This claim was brought only on the "[a]ssum[ption] that

the Court [would] find that the power of attomey was a forgery,"(Def.'s Proposed Findings of

Fact & Conclusions of Law ^ 86, ECF No. 114), but it did not do so. Additionally, having

signed the contract on Lois's behalf solely pursuant to a valid POA,Robert was not himself a

party to the contract. See Artists Rights Enf't Corp. v. Estate ofRobinson, No. 15 Civ. 9878

(ER),2017 WL 933106, at *5 (S.D.N.Y. Mar. 8,2017)(first citing W.R. HuffAsset Mgmt. Co.,

LLC V. Deloitte & Touche LLP,549 F.3d 100, 108(2d Cir. 2008); and then quoting Colonial

Sec., Inc. V. Merrill Lynch, Pierce, Fenner <& Smith Inc., 461 F. Supp. 1159, 1165(S.D.N.Y.

1978)). Therefore,judgment is for Robert Sacks on this claim.

                                           Conclusion


       Following trial to the Court(Wexler, J., sitting without a jury) and upon the foregoing

findings offact and conclusions of law,judgment on all claims asserted by plaintiff Lois Sacks is
for defendants. Judgment on DBNTC's counterclaim for breach of contract is for DBNTC in the
amount of $1,690,703.59, comprising contract obligations in the amount of$1,216,304.09 and



                                                13
attorney's fees in the amount of $474,399.50. DBNTC's other counterclaims are deemed

discontinued. Judgment on DBNTC's third party claims against Robert Sacks is for Robert

Sacks.


         The Clerk of Court is directed to enter judgment accordingly and to close this case.

         So Ordered.


Dated: Brooklyn, New York
       April 1,2019


                                                         /s/ USDJ ERIC N. VITALIANO
                                                            ERICN. VITALIANO
                                                            United States District Judge




                                                 14
